DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/7/22 has been entered.
Claims 1-5 and 7-12 remain pending in the present application.

Claim Objections
Claims 1 and 10 are objected to because of the following informalities:
The claims recite “the exterior lateral side curving outwardly away from the lateral arm away from the interior lateral side;” and “the interior lateral side curving inwardly from the lateral arm towards an opposing lateral arm”. Examiner understands this limitation to reflect the bulged shape at the end of the arms (formed by elements 19 and 20), however the language used at present may be confusing. Examiner suggests adding the word “and” after the word “lateral arm” such that the limitations read --the exterior lateral side curving outwardly away from the lateral arm and away from the interior lateral side-- and --the interior lateral side curving inwardly from the lateral arm --and-- towards an opposing lateral arm.”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 7-9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Auerbach et al. (US 6,302,842 B1), hereinafter Auerbach, in view of Brown (US 2006/0100607 A1),

Regarding claim 1, Auerbach teaches episiotomy retractor capable of performing as a female urethral catheterization assist device (Figs. 1 - 3; also see Col. 2, lines 28 - 31). Said retractor comprises a pair of lateral arms comprising a first lateral arm and a second lateral arm (elements 12 and 14; Col. 4, lines 3 - 6), each lateral arm having a handle at a proximal end (element 16 and 18; Col. 4, lines 9 - 13), a pivot interconnecting the pair of lateral arms (element 28; Col. 3, lines 55 - 63) and a distal end (elements 20 and 22); the pivot in pair of lateral arms enabling free rotation of handles of the pair of lateral arms toward each other and away from each other (Col. 6, lines 26 - 40 describe how the arms can be moved freely while the lever 94 is pressed down on); the handle comprising an aperture adapted to receive a finger therethrough (handles 16 and 18 have apertures as shown in Figs. 1 - 3); the distal end of each lateral arm comprising a pair of curved lateral sides, wherein the pair of curved lateral sides consists of an interior lateral side and an exterior lateral side, (Figs. 1 - 3 show the inner and outer sides of arms 12 and 14 being curved and the curved lateral sides consists of only interior lateral side and exterior side); the exterior lateral side curving outwardly from the lateral arm and away from the interior lateral side (Figs. 1 - 3 show outer sides of arms 12 and 14 bulging outward away from the lateral arm and away from the interior lateral side) a paddle disposed on the interior lateral side (Fig. 6A, elements 30 and 32; Col. 4, lines 6 - 9), forming a flush surface therewith (Figs. 3 - 5 show how the paddles form a flush, continuous surface with the arms); the paddle defining a base in contact with the interior lateral side of the lateral arm (best seen in Fig. 6A and 6B), the paddle configured to engage with a labia minora and labia majora (Col. 2, lines 28 - 31 and Col. 5, lines 11 - 25); the paddle being of an arcuate shape (Figs. 1, 3, and 6A, elements 22 and 23); the paddle extending linearly upward entirely from the base of the paddle to a top edge thereof (Figs. 4, 6A, and 6B most clearly show the paddles extending linearly upward).
Auerbach does explicitly teach the interior lateral side curving inwardly from the lateral arm towards an opposing lateral arm; the arcuate shape consisting of a rounded body defining a singular apex, wherein the singular apex of the first lateral arm and the singular apex of the second lateral arm contact each other in the closed configuration.
In the same field of endeavor, Brown teaches a female catheter insertion aid (Figs. 6 - 8; Abstract) comprising arcuate panels (elements 30 and 34; also see annotated Figs. 6 and 7 below) configured to engage with the labia minora and labia majora (Paragraphs 21 - 23 and 64), said arcuate shape comprising a singular apex (the portion of the device that actually engages with the labia minora and labia majora only has a single apex, while the rear/bottom part of the device serves as a grip and means for actuation, similar to the arms and handles of Auerbach) configured to contact each other in a closed configuration (Fig. 7).

    PNG
    media_image1.png
    419
    664
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the panels of Auerbach to comprise the shape as taught by Brown. Doing so would thus result in the paddles having an arcuate shape comprising a singular apex (Paragraph 59 indicates either side may be used to engage the labia, as such only the shape of either engaging portion of Brown would need to be incorporated, in this case, the portion as noted in the annotated figure above) and said apexes contacting one another in a closed configuration (As Auerbach teaches the paddles contacting one another in Fig. 6A). Doing so would analogously allow for effective engage with the labia minora and labia majora (recognized in the Abstract and Paragraphs 23 and 59 of Brown).
Further, doing so would require only routine skill in the art since it has been held that a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Aurebach and Brown still do not explicitly teach the interior lateral side curving inwardly from the lateral arm towards an opposing lateral arm.
However, the changes in shape claimed represent a design choice, and so a person of ordinary skill in the art at the time of invention would have found that the change in shape did not sufficiently alter the device as a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. See re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1996). Also see MPEP 2144.04 (IV), which relates to changes in size and shape.
In the instant case, while the claimed shape is represented in the figures, the specification does not appear to disclose criticality or unexpected results regarding the shape of the lateral sides.

Regarding claim 2, the combination of Auerbach and Brown substantially discloses the claimed invention as shown above. Auerbach further teaches a fastener disposed on a side of an arm of the pair of arms most adjacent to the opposing arm (Figs. 1 and 7, elements 90 and 94), the fastener configured to selectively couple the proximal end of the first arm to the proximal end of the second arm, forming an open configuration (Col. 6, lines 14 - 47).

Regarding claim 3, the combination of Auerbach and Brown substantially discloses the claimed invention as shown above. Auerbach further teaches the fastener comprising a transverse bar (Figs. 1 and 7, element 90) with a latch (elements 92 or 93) configure to couple with a mating fastener (element 96) disposed on the opposing blade (Col. 6, lines 14 - 47).

Regarding claim 4, the combination of Auerbach and Brown substantially discloses the claimed invention as shown above. Auerbach further teaches each arm being integrally formed (Col. 2, line 65 - Col. 3, line 1).

Regarding claim 5, the combination of Auerbach and Brown substantially discloses the invention as claimed.
Auerbach further teaches that that the distance between the paddles (and thus the angle between the due to the pivot mechanism) can be freely varied (Col. 6, lines 34 - 40). As such, in the absence of any unexpected results, it would have been obvious to a person of ordinary skill in the art before the effective filling date that the device of Auerbach and Brown would be capable of having the proximal end of the first lateral arm and the proximal end of the second lateral arm form an angle of 45 degrees in a closed configuration.

Regarding claim 7, the combination of Auerbach and Brown substantially discloses the invention as claimed. They do not explicitly teach the distal end of the first lateral arm and the distal end of the second lateral arm forming an angle of 39 degrees in the open configuration.
However, Auerbach further teaches that that the distance between the paddles (and thus the angle between the due to the pivot mechanism) can be freely varied (Col. 6, lines 34 - 40). As such, in the absence of any unexpected results, it would have been obvious to a person of ordinary skill in the art before the effective filling date that the device of Auerbach would be capable of having the distal end of the first lateral arm and the distal end of the second lateral arm form an angle of 39 degrees in an open configuration.

Regarding claim 8, the combination of Auerbach and Brown substantially discloses the claimed invention as shown above. Auerbach further teaches the proximal end of the first arm and the proximal end of the second blade contacting each other in the open configuration (Fig. 5 shows the handle 16 and 18 contacting one another).

Regarding claim 9, the combination of Auerbach and Brown substantially discloses the claimed invention as indicated above. Auerbach further teaches the paddles being blunt, smooth, and not painful (i.e. are configured not to cut; Col. 5, lines 3 - 6).

Regarding claim 11, the combination of Auerbach and Brown substantially discloses the claimed invention as indicated above. Auerbach further teaches the device is constructed from a plastic substance (Col. 2, lines 65 - 66). Brown further teaches making the device from molded plastic (Paragraph 28).

Regarding claim 12, the combination of Auerbach and Brown substantially discloses the claimed invention as indicated above. Auerbach further teaches the device is constructed from a plastic polymer substance (Col. 2, lines 65 - 66) formed by molding (Col. 2, line 64 - Col. 3, line 1). Brown further teaches making the device from molded plastic (Paragraph 28).

	Allowable Subject Matter
Claim 10 is allowable.

Reasons for Allowance
The following is an examiner’s statement of reasons for indicating allowable subject matter:
The closest prior art drawn to Aurebach, fails to show or make obvious the claimed combination of elements, particularly the limitations as set for in claim 10, which recites features not taught or suggested by the prior art.
While Aurebach, in view of Brown, may teach a device capable of performing the method as claimed, Aurebach is ultimately not directed to use for female catheterization, and as such does not teach a method of using the device for female urethral catheterization. While Brown does teach a method for inserting a female urethral catheter, modifying the paddles of Aurebach in view of Brown would not necessarily result in the method of use as claimed.
Devices such as Brown, and Laherty (referenced in the Conclusion section below) do inherently teach methods for inserting a female urethral catheter, but do not teach the same handle arrangement as required by the claims. Further, modifying these devices to comprise such handles as claimed (e.g. as found in Aurebach) does not appear to be an obvious modification.

	
Withdrawn Objections/Rejection
Applicant’s arguments and amendments have been acknowledged, and overcome the 103 rejection previously set forth in the final office action mailed 9/7/2021 in regards to claim 10. Accordingly, the rejections of claim 10 has been withdrawn. However, an objection has been made regarding the newly amended language found in claims 1 and 10.
	
Response to Arguments
Applicant's arguments filed 3/7/2022 have been fully considered but they are not persuasive in regards to claims 1-5, 7-9, and 11-12.
Applicant argues the claimed amendments provides space for a user to place their fingers when retracting the labias minora and majora. Examiner thanks Applicant for the video demonstration (the contents of which have been taken into account regarding the allowability of claim 10). However, the recited advantage of the claimed shape of the lateral sides does not appear to be recited in the specification. Further, it would appear the arms of Aurebach would similarly be capable of allowing a user to place their fingers on the arms to stabilize or otherwise manipulate the device.
Applicant further argues modifying Aurebach in light of Brown would render the prior art unsatisfactory for its intended purpose. Applicant refers to Aurebach’s recitation of providing a “sufficient open work area”. However, the cited section of Aurebach does not indicate the provision of a “sufficient open work area” being the only purpose/benefit provided by the invention. For example, Col. 6, lines 8-13 recite another advantage of the invention is its simplicity and reliability.
In addition, there is no teaching in Aurebach that having different shaped paddles would not provide a “sufficient open work area” or that only the precisely recited panels would be suitable as such. In other words, the fact that Aurebach teaches “opposed longitudinal edges” create an open work area does not mean other shapes would not. Aurebach uses the term “sufficient” to describe an open work area, which is ultimately a very broad term open to interpretation by one of ordinary skill in the art, beyond the exact “work area” that might be created by Aurebach.
Applicant’s arguments with respect to claim 10 is moot as the rejections under 35 U.S.C 103 have been withdrawn, as stated above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
O’Neal-Cox (US D319,877) discloses gynecological forceps with the same locking mechanism to allow “free rotation” (Figs. 3 and 4).
Shellhouse (US 2,583,892 A) discloses hysterectomy forceps with the same locking mechanism to allow “free rotation” (Fig. 1, elements 20 and 22).
Laherty et al. (US 7,104,980 B1) discloses a female catheterization assist device having arms and paddles.
Cade et al. (US 3,885,563 A) teaches a female urinary device having arms and paddles.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESSANDRO R DEL PRIORE whose telephone number is (571)272-9902. The examiner can normally be reached Monday - Friday, 8:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALESSANDRO R DEL PRIORE/Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781